Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-15-00733-CV

   THE CITY OF HELOTES; Tom Schoolcraft, in his capacity as Mayor of Helotes; Rick
Schroder, in his capacity as Helotes City Administrator; and Ernest Cruz, in his capacity as Head
                        of the Helotes Development Services Department,
                                           Appellants

                                               v.

TEXAS ASSOCIATION OF BUILDERS and The Greater San Antonio Builders Association,
                            Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07817
                         Honorable Karen H. Pozza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is hereby REINSTATED
on this court’s docket, appellants’ Motion to Dismiss Appeal is GRANTED, and this appeal is
DISMISSED.

       Costs of appeal are assessed against the party that incurred them.

       SIGNED September 7, 2016.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice